In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
TESHA CONNORS-ROBINSON,    *
                           *                         No. 12-372V
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *                         Filed: April 22, 2013
                           *
SECRETARY OF HEALTH        *                         Stipulation; tetanus-diphtheria-acellular
AND HUMAN SERVICES,        *                         pertussis (Tdap) vaccine; myalgia, muscle
                           *                         spasms, shoulder pain
               Respondent. *
*************************

                                 UNPUBLISHED DECISION1

Verne E. Paradie, Jr., Paradie, Sherman and Worden, Lewiston, ME, for Petitioner;
Althea W. Davis, U.S. Department of Justice, Washington, D.C., for Respondent.

       On April 19, 2013, respondent filed a joint stipulation concerning the petition for
compensation filed by Tesha Connors-Robinson on June 11, 2012. In her petition, Ms. Connors-
Robinson alleged that the tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on May 18, 2011, caused her to suffer the first symptom or manifestation of the onset of
myalgia, muscle spasms and shoulder pain. Petitioner further maintains that she suffered the
residual effects of these injuries for more than six months. Petitioner represents that there has
been no prior award or settlement of a civil action for damages on her behalf as a result of her
condition.

        Respondent denies that the Tdap vaccine caused petitioner’s alleged injuries or any other
injury or her current disabilities.

       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.


1
  The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002),
requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Damages awarded in that stipulation include:

       A lump sum payment of $25,000.00 in the form of a check payable to Tesha
       Connors-Robinson. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 12-372V according to this decision and the attached
stipulation.2

       Any questions may be directed to my law clerk, Jay All, at (202) 357-6353.

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                2